Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 1/14/22 is acknowledged.
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fins between the tubes” of claims 6 & 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sealed tubes that are heat pipes” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations "comprising sealed tubes that are heat pipes” are not described or identified in the specification or figures.  Based upon the specification it is unclear how/where the sealed tube heat pipes are part of the structure.  No information is provided as to their application, connection, or purpose resulting a lack of written description.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 recite the limitations " comprising sealed tubes that are heat pipes”.  Based upon the specification it is unclear how/where the sealed tube heat pipes are part of the structure leaving the claimed structure unclear to one skilled in the art.  This lack 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schrader et al. (U.S. PGPub 2009/0211743).
Regarding claim 1, Schrader teaches a heat exchanger coil header (element 22 or 24) comprising tubes (elements 26) that are affixed into a header envelope (fig. 1, 2, 18A); wherein the header envelope is produced in-situ by additive manufacturing as the tubes are stacked in the heat exchanger (per para. 0050).
Examiner further notes that “wherein the header envelope is produced in-situ by additive manufacturing as the tubes are stacked in the heat exchanger” is a product-by-process claim limitation and that “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113. This would be proper under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 6, Schrader teaches fins (element 28) between the tubes
Regarding claim 8, Schrader teaches wherein some deposited material is solid during deposition and some material is liquid during deposition (para. 0050; “utilizing metal powders and liquid or granular polymers” powder by its’ definition would be solid).
Examiner further notes that “some deposited material is solid during deposition and some material is liquid during deposition” is a product-by-process claim limitation and that “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113. This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schrader et al. (U.S. PGPub 2009/0211743) in view of Postma et al. (U.S. PGPub 2014/0238649).
Regarding claim 2, Schrader teaches a plastic header (para. 0048).  Schrader does not expressly teach a thermoplastic header and tube material.
Postma teaches a thermoplastic header and tube material (para. 0043).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Schrader to utilize the materials taught by Postma, the motivation to do so is to use appropriate material for the heat exchanger application (para. 0040).
Regarding claim 3, Schrader teaches a metallic header (para. 0048).  Schrader does not expressly teach a metallic tube material.
Postma teaches a metallic tube material (para. 0040).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Schrader to utilize the materials taught by Postma, the motivation to do so is to use appropriate material for the heat exchanger application (para. 0040).
Regarding claim 4, Schrader does not expressly teach a ceramic header and tube material.
Postma teaches a ceramic header and tube material (para. 0040).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Schrader to utilize the materials taught by Postma, the motivation to do so is to use appropriate material for the heat exchanger application (para. 0040).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schrader et al. (U.S. PGPub 2009/0211743) in view of Goto et al. (U.S. PGPub 2004/0244954).
Regarding claim 5, Schrader does not expressly teach the header layers are made from a different material than the tubes.
Goto teaches the header and tubes are made of different materials (compare para.0024 and 0027).  It would have been obvious to one having ordinary skill in the art .
Claims 7 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schrader et al. (U.S. PGPub 2009/0211743) in view of Vogel et al. (U.S. PGPub 2011/0164384).
Regarding claim 7, Schrader does not teach sealed tubes that are heat pipes.
Vogel teaches a header (element 216 or 218) with an attached sealed heat pipe (element 214).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Schrader to utilize the heat pipes of Vogel, the motivation to do so is to transfer heat away from the heat exchanger area of the heat exchanger (para. 0039).
Regarding claim 9, Schrader teaches fins (element 28) between the tubes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763